Order entered December 2, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-01279-CV

                   IN RE LE THI PHO CONRY, Relator

         Original Proceeding from the 255th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF21-14764

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for writ

of mandamus. We DENY relator’s motion for stay as moot.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE